Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
2.	Claims 3, 41, 47, 49, 50, 54-57, 59-61, 80 and 85 were amended and claims 93-95 were newly added in the response filed February 23, 2021.  Claims 1-2, 4-36, 44-46, 53, 62-72, 74-79, 81-84 and 86-92 are canceled. Claims 3, 37-43, 47-52, 54-61, 73, 80, 85 and 93-95 are currently pending and the subject matter of the instant Office action.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Smyth, Ph.D. on March 2, 2021 and March 8, 2021.

The application has been amended as follows: 
In the claims:
Please cancel claims 37, 48-50, 58 and 73 without prejudice.

(anti-hTfR) antibody, wherein the fusion protein comprises a BDNF linked to an anti-hTfR antibody or an antigen-binding fragment thereof; wherein the anti-hTfR antibody or antigen-binding fragment thereof comprises a light chain (LC) having a comprising three complementarity-determining regions (LCDR1-3) and a heavy chain (HC) having a heavy chain variable region (HCVR) comprising three complementarity-determining regions (HCDR1-3), wherein the LCDR1 comprises the amino acid sequence of the LCDR2 comprises the amino acid sequence of the LCDR3 comprises the amino acid sequence of , the HCDR1 comprises the amino acid sequence of the HCDR2 comprises the amino acid sequence of  the HCDR3 comprises the amino acid sequence of wherein the BDNF is linked directly or via a linker to the HC of the anti-hTfR antibody or antigen-binding fragment thereof and the C-terminus of the BDNF is linked to the N- terminus of the HC 

38. (Currently amended) The fusion protein according to claim 3, wherein the linker is a peptide consisting of 1 to 50 amino acid residues.

3, wherein the linker is a peptide comprising the amino acid sequence selected from the group consisting of the amino acid sequence (Gly-Ser), the amino acid sequence (Gly-Gly-Ser), SEQ ID NO:3, SEQ ID NO:4, and SEQ ID NO:5.

47. (Currently amended) A fusion protein of brain-derived neurotrophic factor (BDNF) and an anti-human transferrin receptor (anti-hTfR) antibody, wherein the fusion protein comprises a BDNF linked to an anti-hTfR scFv antibody, wherein the anti-hTfR scFv antibody comprises a light chain variable region (LCVR) comprising three complementarity-determining regions (LCDR1-3) and a heavy chain variable region (HCVR) comprising three complementarity-determining regions (HCDR1-3), wherein the LCDR1 comprises the amino acid sequence of SEQ ID NO:16, the LCDR2 comprises the amino acid sequence of SEQ ID NO:18, the LCDR3 comprises the amino acid sequence of SEQ ID NO:20, the HCDR1 comprises the amino acid sequence of SEQ ID NO:88, the HCDR2 comprises the amino acid sequence of SEQ ID NO:90, and  the HCDR3 comprises the amino acid sequence of SEQ ID NO:92, , wherein the BDNF is human BDNF, and wherein the C-terminus of the BDNF is linked to the N- terminus of the HCVR via a first linker and the C-terminus the HCVR is linked to the N-terminus of the LCVR via a second linker. 

47, wherein the linker 

52. (Currently amended) The fusion protein according to claim 51, wherein the linker the amino acid sequence selected from the group consisting of the amino acid sequence (Gly-Ser), the amino acid sequence (Gly-Gly-Ser), the amino acid sequence (Gly-Gly-Gly), SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, and the amino acid sequence consisting of 2 to 10 thereof that are consecutively linked.

54. (Currently amended) The fusion protein according to claim 47, wherein the anti-hTfR scFv antibody consists of the amino acid sequence of 

55. (Currently amended) The fusion protein according to claim 54, wherein the anti-hTfR scFv antibody consists of the amino acid sequence of the human BDNF is human pro-BDNF of 

anti-hTfR scFv antibody consists of the amino acid sequence of of 

57. (Currently amended) The fusion protein according to claim 3, wherein the  antigen-binding fragment is a Fab, F(ab')2, of the anti-hTfR antibody and the BDNF is human BDNF; wherein the human BDNF is linked, directly or via a linker, to the heavy chain of the Fab, F(ab')2, or F(ab').

59. (Currently amended) The fusion protein according to claim 57, wherein the light chain of the antigen-binding fragment consists of the amino acid sequence of of the antigen-binding fragment consists of the amino acid sequence of 

60. (currently amended) The fusion protein according to claim 57, wherein the light chain consists of the amino acid sequence of the BDNF linked to the heavy chain of the antigen-binding fragment consists of the amino acid sequence of 
57, wherein the light chain consists of the amino acid sequence of the BDNF linked to the heavy chain of the antigen-binding fragment consists of the amino acid sequence of 

80. (Currently amended) The fusion protein according to claim 3, whereinLCVR comprises the amino acid sequence of HCVR the amino acid sequence of 

85. (Currently amended) The fusion protein according to claim 47, wherein the HCVR comprises the amino acid sequence of 

93. (Currently amended) The fusion protein according to claim 3, wherein theLCVR comprises the amino acid sequence having at least 95% sequence identity to SEQ ID NO:191 and having the LCDR1-3 of SEQ ID NOs:16, 18 and 20 respectively, and the HCVR comprises the amino acid sequence having at least 95% sequence identity  and having the HCDR1-3 of SEQ ID NOs: 88, 90 and 92 respectively.
 LCVR comprises the amino acid sequence having at least 98% sequence identity to SEQ ID NO:191 and having the LCDR1-3 of SEQ ID NOs:16, 18 and 20 respectively, and the HCVR comprises the amino acid sequence having at least 98% sequence identity to SEQ ID NO:205 and having the HCDR1-3 of SEQ ID NOs: 88, 90 and 92 respectively.

95. (Currently amended) The fusion protein according to claim 3, wherein the LCVR comprises the amino acid sequence of SEQ ID NO:191 with a substitution, deletion or addition of 1 to 3 amino acids and has the LCDR1-3 of SEQ ID NOs:16, 18 and 20 respectively HCVR comprises the amino acid sequence of SEQ ID NO:205 with a substitution, deletion or addition of 1 to 3 amino acids and has the HCDR1-3 of SEQ ID NOs: 88, 90 and 92 respectively 

4.	Claims 3, 38-43, 47, 51-52, 54-57, 59-61, 80, 85 and 93-95 are allowed.  Claims 3, 80, 93-95, 57, 59-61 and 38-43 were renumber as claims 1-15 respectively, and claims 47, 85, 51-52 and 54-56 were renumbered as claims 16-22 respectively.


6.	Claims 3, 38-43, 47, 51-52, 57, 60, 80, 85 and 93-95 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 54-56, 59, 61 and 73, directed to products and the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 73, directed to the invention(s) of methods for preventing and/or treating diseases, does not require all the limitations of an allowable product claim, and has NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among groups that are directed to SEQ ID NOs: 196, 257, 259, 260, 261, 263 and 264 as set forth in the Office action mailed on 6/4/18 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance

7.	The following is an examiner' s statement of reasons for allowance: Claims 3, 38-43, 47, 51-52, 54-57, 59-61, 80, 85 and 93-95 are allowed because the claimed anti-hTfR antibody within the claimed fusion protein, comprising the recited SEQ ID NOs: for HCDR1-3, LCDR1-3, HCVR and LCVR, and wherein the BDNF fused to the HCVR or the heavy chain of the anti-hTfR antibody, sets forth a specific claim limitation clearly present in the allowed claim which is neither taught nor suggested by the prior art as a whole, either alone or in combination. 
	

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Chang-Yu Wang
March 8, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649